UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7587


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY SINCLAIR WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Liam O'Grady, District
Judge. (1:92-cr-00083-AVB-1; 1:08-cv-00722-CMH)


Submitted:   March 29, 2016                 Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry Sinclair Williams, Appellant Pro Se.      Lawrence Joseph
Leiser, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Larry Sinclair Williams appeals the district court’s order

dismissing his Fed. R. Civ. P. 60(b) motion for reconsideration

of the district court’s order denying relief on his 28 U.S.C.

§ 2255 (2012) motion and denying his motions for a reduction of

his sentence, 18 U.S.C. § 3582 (2012), and for correction of

clerical error under Fed. R. Crim. P. 36.

      The court construed the Rule 60(b) motion as a successive

§ 2255 motion.       We have reviewed the record and conclude that

Williams’   motion     was   not    a    true     Rule       60(b)   motion,   but    in

substance a successive § 2255 motion.                        See United States v.

McRae, 793 F.3d 392, 399-400 (4th Cir. 2015); see also Gonzalez

v.   Crosby,   545 U.S. 524,       531-32    (2005)       (explaining     how    to

differentiate    a    true   Rule   60(b)        motion      from    an   unauthorized

successive habeas motion).              Williams is therefore not required

to obtain a certificate of appealability to appeal the district

court’s order.       See McRae, 793 F.3d at 400.                     As noted by the

district court, in the absence of prefiling authorization from

this court, it lacked jurisdiction to hear Williams’ successive

§    2255   motion.          See        28 U.S.C.        §     2244(b)(3)      (2012).

Additionally,    we     construe        Williams’        notice      of   appeal     and

informal brief as an application to file a second or successive

§ 2255 motion.        United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).        In order to obtain authorization to file a

                                          2
successive § 2255 motion, a prisoner must assert claims based on

either:

       (1) newly discovered evidence that . . . would be
       sufficient to establish by clear and convincing
       evidence that no reasonable factfinder would have
       found the movant guilty of the offense; or

       (2) a new rule of constitutional law, made retroactive
       to cases on collateral review by the Supreme Court,
       that was previously unavailable.

28 U.S.C. § 2255(h).         Williams’ claims do not satisfy either of

these    criteria.       Therefore,       we   deny     authorization      to    file   a

successive § 2255 motion and affirm.

       Our   review    of   the    district      court’s     denial   of    Williams’

§ 3582 motion and Rule 36 relief reveals no reversible error.

Accordingly, we affirm on the reasoning of the district court’s

order.       United    States     v.    Williams,     Nos.   1:92-cr-00083-AVB-1;

1:08-cv-00722-CMH (E.D. Va. Aug. 24, 2015).                       We dispense with

oral    argument      because     the    facts    and    legal    contentions       are

adequately     presented     in    the    materials      before    this    court    and

argument would not aid the decisional process.



                                                                                AFFIRMED




                                           3